DETAILED ACTION
Application 15/994016, “COATED SEMICONDUCTOR PARTICLES AND METHODS OF MAKING THE SAME”, was US filed on 5/31/18 and claims priority from a foreign application filed on 5/31/17. 
This Office Action on the merits is in response to communication filed on 2/5/21.  

First Inventor to File Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Claim 1 is directed to an allowable product (see below). Pursuant to the procedures set forth in MPEP § 821.04(B), claims 14-20, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 3/6/20 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
	

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Michael McIntyre on 2/11/21.

The application has been amended as follows: 

CLAIMS
1.	(Currently amended) An electrode material comprising:
	a solid core particle having an outer surface and comprising silicon and carbon; and
 a vanadium alkoxide, a niobium alkoxide, a zirconium alkoxide, a lanthanum alkoxide, a tantalum alkoxide, an iron alkoxide, a manganese alkoxide,  and a magnesium alkoxide, wherein:
	the solid core particle has a characteristic length between greater than zero nanometers and 1000 nm,
	the layer substantially covers all of the outer surface,
	the layer has a thickness between greater than zero nanometers and 10 nm, and
	the layer is capable of elastically stretching as a result of expansion and contraction by the solid core as characterized by an elastic modulus between 25 GPa and 200 GPa.

8.	(Canceled). 

13.	(Currently amended) An electrode material comprising:
	a solid core particle having an outer surface and comprising graphite and silicon;
	a layer comprising a metal alkoxide selected from the group consisting of a  a vanadium alkoxide, a niobium alkoxide, a zirconium alkoxide, a lanthanum alkoxide, a tantalum alkoxide, an iron alkoxide, a manganese alkoxide,  and a magnesium alkoxide;
an ion comprising at least one of lithium, sodium, or magnesium;
a specify capacity of greater 400 mAh/g; and
a Coulombic efficiency of greater than 85%, wherein:
	the solid core particle has a characteristic length between greater than zero nanometers and 100 nm,
	the layer substantially covers all of the outer surface,
	the layer has a thickness between greater than zero nanometers and 10 nm,
	the layer has an elastic modulus between 25 GPa and 200 GPa,

	the solid core particle is capable of reversible intercalation/decalation of the ion within at least a portion of the solid core particle, and
the specific capacity and the Coulombic efficiency are maintained after at least 100 cycles of the reversible intercalation/decalation.


14.	(Currently amended) A method comprising:
	heating in a container a plurality of particles having an outer surface comprising silicon and carbon ; and
	adding to the container a first reactant comprising a metal and a second reactant comprising at least one of carbon, oxygen, or hydrogen, wherein:
the heating and the adding result in the first reactant and the second reactant reacting, further resulting in the forming of an elastic layer  which substantially covers all of the outer surface of each of the particles,
the particles are solid particles and have a characteristic length between greater than zero nanometers and 1000 nm ,
the elastic layer has a thickness between greater than zero nanometers 10 nm,
the elastic layer is capable of elastically stretching as a result of expansion and contraction by the  particles as characterized by an elastic modulus between 25 GPa and 200 GPa, and
the elastic layer comprises a metal alkoxide selected from the group consisting of  a vanadium alkoxide, a niobium alkoxide, a zirconium alkoxide, a lanthanum alkoxide, a tantalum alkoxide, an iron alkoxide, a manganese alkoxide,  and a magnesium alkoxide.


Allowable Subject Matter
Claims 1, 7 and 10-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claims 1, 13 and 14, the closest prior art includes Albano (US 2016/0351973), Lee (US 2017/0222222) and Okada (US 2007/0166607) which are relevant to the claimed invention as described in the 10/9/20 Final Rejection.  The cited art taken in combination teaches or suggests an electrode material which are of a core/shell structure wherein the core may comprise silicon and carbon and the shell [layer] may comprise a an electronic/ionic polymeric material, with alucone [aluminium alkoxide being given as a specific example.  However, the previously cited art does not fairly suggest that the material of the layer may be selected from among those recited in claim 1, particularly so that the layer has an elastic modulus of between 25 and 200 GPa facilitating elastic stretching under expansion of the particle core.  Therefore, the previously presented rejection based on the above cited references has been withdrawn.  
Upon an updated search an additional reference Xing (US 2018/0277830) was discovered which generally teaches various ionic/electronic conducting polymers for use as a matrix or coating material, but does not teach the specific metal alkoxide materials which are claimed and does not teach the coating material as useful for forming the shell [layer] of core/shell particles.  Thus, the additional reference does not cure the deficiency of the previously presented combined embodiment.  
No other closer prior art was discovered which fairly teaches or suggests the above described features of claim 1 so as to cure the deficiency of the previously cited .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMIAH R SMITH whose telephone number is (571)270-7005.  The examiner can normally be reached on Mon-Fri: 9 AM-5 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on 313-446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  




/JEREMIAH R SMITH/Primary Examiner, Art Unit 1723